PER CURIAM.
In the order denying Roman’s motion for post-conviction relief, the trial court fully adopted the state’s written response to Roman’s motion. However, in the state’s written response, the state conceded that Roman was entitled to ninety-seven days’ jail credit. The trial court did not grant the jail credit or explain why the state’s concession of error was incorrect. Therefore, we reverse the trial court’s order and remand for further proceedings. We affirm all other aspects of the order.

Reversed in part and affirmed in part.

HAZOURI, DAMOORGIAN and CIKLIN, JJ., concur.